REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2021 was filed after the mailing date of the Notice of Allowance on April 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
This listed references on the IDS do not affect the reasons for allowance.  
Claims 1, 4, 5, 10-14, 16 and 17 (of claim list March 29, 2021) remain pending in this application.  
Reasons for Allowance
The reasons for allowance have been set forth in the previous Office Action dated April 7, 2021.  It is repeated as follows.
The following is an examiner’s statement of reasons for allowance: of the prior art references none has disclosed a multilayer thin film that reflects an omnidirectional structural color that is comprised of a multilayer stack comprising a reflector layer, a first layer extending over the reflector layer, a second layer extending over the first layer and a third layer extending over the second layer wherein the first layer is formed of a dielectric material, the second layer is formed from an absorbing material and a third layer is formed from a selective absorbing material that is different material than the first layer, wherein the first layer is formed from at least one SiO2, TiO2, ZnS and MgF2, the second layer is formed from at least one of Cr, Ta, W, 2O3, Cu2O, amorphous Si, and crystalline Si.  The multilayer thin film reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation that is comprised of a center wavelength greater than 550 nm, a visible full width at half maximum (FWHM) width less than 200 nm, and a color shift of the reflected signal narrow band of visible light being less than 50 nm when the multilayer stack is exposed to broadband electromagnetic radiation and viewed from angles between 0 and 45 degrees relative to a direction normal to an outer surface of the multilayer thin film, as set forth in claims 1 and 14.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872